DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "the first support" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the second support" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 39, 45, 52, 54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Barker ‘903 in view of Wu ‘914.  Barker ‘903 discloses the claimed invention except for the teaching that the first and second light sources are each within their respective light guides. 
Barker ‘903 discloses a wearable illumination device 52 for removable attachment to a user accessory(shoe, figures 8-12) , comprising: a first light source 56 (light source 56 on left side, see fig. 10) coupled to a first light guide 60 (light guide on left side, figures 10-11) and configured to illuminate the first light guide: a second light source (light source 56 on right side, see fig. 10) coupled to a second light guide and configured to illuminate the second light guide (light guide on left side, figures 10-11)   and a support (support is the portable light housing shown in figures 8-9 and 11 which houses light sources 56, filters 58 and light input ends of light guides 60, also see switch 59 shown on an exterior of the housing in a side view in figure 9 OR support is support 62 shown in figure 11)  connected between a first end of the first light guide and a proximate first end of the second light guides (figures 8-11) providing structural integrity to the wearable illumination device ((col. 8, line 53 to col. 9, line 58)   and comprising means (64, 66, 68 and 70) for removably attaching the wearable illumination device to a user accessory (column 8, line 53 to col. 9, line 58 and see claim 1 ‘illlumination means removably attachable to footwear’) .
Wu ‘914 teaches first and second light sources 26 within the ends of light guide 24. 

Regarding claim 39, the wearable illumination device of claim 37, wherein the support is a first support, and further comprising a second support 62 discrete from the first support and connected between the first and second light guides (see figures 9 and 11).
Regarding claim 45, the wearable illumination device of claim 37, further comprising a control circuit 40 on the first support configured to control the operation of the light sources (col. 7, line 45 to col. 8, line 26).
	Regarding claim 52, the wearable illumination device of claim 37, further comprising a power source 54 located in one of the supports configured to power the light sources (col. 8, line 53 to col. 9, line 30).
Regarding claim 54, the wearable illumination device of claim 37, wherein the first light guide 60 has a second end (near 70, figures 8 and 11), wherein the second light guide 60 has a second end (near 70, figures 8 and 11), and wherein the first light sources source 56 is are-located at one of the first or second ends of the light guide (fig. 10)and wherein the second light source 56 is located at one of the first or second ends of the second light guide (fig. 10).
Regarding claim 56, the wearable illumination device of claim 37, wherein the light guides 60 and the support 62 are made of a flexible material (col. 8, line 53 to col. 9, line 58), and wherein the support is configured to substantially relieve the light guides of tensile and torsional stress (col. 8, line 53 to col. 9, line 58).
Allowable Subject Matter
s 38, 40-41, 44, 46-51, 53 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 42-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 37, 39, 45, 52, 54 and 56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875